Case 1:18-cv-12017-MKV Document 49-5 Filed 11/15/19 Page 1 of 4




                     EXHIBIT 5
             Case 1:18-cv-12017-MKV Document 49-5 Filed 11/15/19 Page 2 of 4




   January 3, 2017

   To: Denis Dreni

   Dear Denis,

   Pursuant to our annual review of commission rates we provide herein your Compensation Plan, effective
   January 1, 2017 to December 31, 2017.
                                                  2017 Compensation Plan

   Position:                             Director of Strategic Alliances & Enterprise Accounts

   Duties and                            As assigned by the VP Sales & Marketing, including but
   Responsibilities:                     not limited to:

                                         Develop, implement and manage defined channel strategy;

                                         Work collaboratively with PrinterOn Executive Team to review, refine and
                                         implement PrinterOn business;

                                         Work collaboratively with PrinterOn Product Management and Marketing
                                         to review, refine and implement product and marketing strategy;

                                         Assigned global account billings responsibility within regions, channels,
                                         and products as agreed with VP Sales & Marketing;

                                         Responsible and accountable for overall account strategy for defined
                                         global accounts and coordination of implementation with regional
                                         Channel Managers;

                                         Responsible for strategic account plan for defined accounts, tracking
                                         global activities, critical path items, etc.

                                         Defined Accounts for the January 1, 2017 to December 31, 2017 period
                                         include:

                                                 Samsung
                                                 Nuance
                                                 QBSI
                                                 ACDI
                                                 Envisionware
                                                 X-Central
                                                 Oberon, Data Scan et al.
                                                 Other named Enterprise account opportunities as defined by the
                                                  VP of Sales or CEO

                                         Please note that the Defined Accounts will be reviewed and revised by
                                         the VP Sales & Marketing at his discretion in each subsequent fiscal
                                         period.


   Target Market:                        Enterprise Market
                                                                                          Denis Dreni ‐ 2017 Comp
                                                                                                        Page 1 of 3
221 McIntyre Drive, Kitchener, Ontario, N2R 1G1 Canada
T 519-748-2848 F 519-748-9457 www.printeron.com
                                                     CONFIDENTIAL
                                                                                                    PON 000192
              Case 1:18-cv-12017-MKV Document 49-5 Filed 11/15/19 Page 3 of 4




                                         Enterprise End Users and Channel Partners
                                         Strategic Partner relationships
                                         Public Print Market
                                         List of partners/targets to be reviewed/revised on an ongoing basis

                                         “Other assigned opportunities” as defined, identified and approved by the
                                         VP Sales & Marketing.

   Annual Invoice Target:                US$3,500,000 Invoiced Billings (excluding subscription renewals and
                                         maintenance renewals) in your Target Market for January 1, 2017 to
                                         December 31, 2017. This Annual Invoice Target will be reviewed
                                         annually after which it may be changed at the discretion of an Officer of
                                         the Corporation.

   Annual Base Compensation:             Salary: US$225,000

   Variable Compensation:                All variable compensation will be renewed annually in conjunction with
                                         review of your Annual Invoice Target and Defined Accounts, after which
                                         it may be changed at the discretion of an Officer of the Corporation.
                                         Variable Compensation on Annual Invoice Target will be paid monthly, in
                                         arrears.

                                         1.5% of your invoiced sales in your Target Market up to the first
                                         US$2,100,000.

                                         4.25% of your invoiced sales in your Target Market between
                                         US$2,100,000 and US$3,500,000.

                                         5.31% of your invoiced sales in your Target Market over US$3,500,000.


   Commission on hardware sales (excluding demonstration sales) for customers in your Target Market will be
                                paid at half the applicable rates above, only if PrinterOn’s gross margin
                                achieved on the sale is 30% or more; if less than 30%, the commission rate
                                will be nil. Where commission is paid on hardware sales, such sale shall be
                                considered toward your quota achievement. The 30% minimum margin is
                                subject to change based on changes to PrinterOn’s cost base of the
                                products. As of the date of this agreement, the current minimum prices are
                                as follows:
                                         PrintValet - US$125 or equivalent local currency.
                                         PrintConnect - US$275 or equivalent local currency.
                                         PrinterOn may add additional hardware to its product line during the year
                                         and will outline any related compensation policies at the time of introduction
                                         of such hardware to the approved price lists.
                                         Invoices uncollected within 90 days of invoice due date will result in
                                         reversal of commissions paid, which will be deducted from future
                                         commissions. Subsequent invoice payment will result in reinstatement of
                                         the commission.

                                         Extraordinary Sales, as identified by the VP Sales & Marketing or CEO,
                                         and applicability and rate for payment to you of any commissions on
                                         Extraordinary Sales, as identified by the Vice President of Sales &
                                         Marketing or CEO, will be assessed and if applicable, commissions may
                                                                                          Denis Dreni ‐ 2017 Comp
                                                                                                        Page 2 of 3
221 McIntyre Drive, Kitchener, Ontario, N2R 1G1 Canada
T 519-748-2848 F 519-748-9457 www.printeron.com
                                                         CONFIDENTIAL
                                                                                                      PON 000193
            Case 1:18-cv-12017-MKV Document 49-5 Filed 11/15/19 Page 4 of 4




                                         be paid after receipt of payment from the customer. Extraordinary Sales
                                         are defined as individual sales of a type outside of PrinterOn’s standard
                                         for price or market or other factors as may be determined from time to
                                         time by the VP Sales & Marketing or CEO.

   Specific Exclusions:                  All activity related to the sale and licensing of patents is specifically
                                         excluded from the compensation package. There is no compensation
                                         earned as a result of any licensing or sale of patents by PrinterOn.

                                         Any sale of corporate assets or capital stock is not eligible for
                                         compensation related payments.

   We appreciate your contribution and look forward to your success in 2017.

   Yours truly,

   PRINTERON




   Angus Cunningham
   CEO




                                                                                            Denis Dreni ‐ 2017 Comp
                                                                                                          Page 3 of 3
221 McIntyre Drive, Kitchener, Ontario, N2R 1G1 Canada
T 519-748-2848 F 519-748-9457 www.printeron.com
                                                     CONFIDENTIAL
                                                                                                      PON 000194
